Citation Nr: 1101229	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to automobile or other conveyance and adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating action by the above-
referenced RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to financial assistance in 
acquiring an automobile and/or adaptive equipment due to loss of 
use of his lower extremities.  

He is currently service-connected for arthritis of the lumbar 
spine and fusion of L4-S1, rated as 60 percent disabling; and 
diabetes mellitus, rated as 20 percent disabling.  He has been 
awarded a total disability rating based on individual 
unemployability (TDIU), effective from August 1997.  In essence, 
he asserts that as a practical matter he has no remaining 
function in his right lower extremity due to service-connected 
disabilities.  

To be eligible for financial assistance in purchasing an 
automobile or other conveyance, a veteran must establish that he 
has a loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes.  The visual impairment must be 
corrected to 20/200 or less in the better eye, or visual acuity 
of more than 20/200 with a limitation of peripheral vision to a 
field no greater that 20 degrees.  Further, the disorder must be 
service-connected.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808.  

Additionally, a veteran who is not eligible for assistance under 
the foregoing criteria may nevertheless be entitled to adaptive 
equipment if he is service-connected for ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808(b)(1)(iv (2010).

Generally loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation stump 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

The essential question presented in this appeal is whether the 
Veteran has suffered the loss of use of either lower extremity as 
defined by VA regulations.  

Relevant clinical evidence includes a March 1998 VA examination 
report, which shows that the Veteran was evaluated for complaints 
of limited lumbar spine motion as well as an inability to mange 
his home.  Neurological examination of the lower extremities 
revealed deep tendon reflexes at the knee, ankle and plantar 
flexion were all 2+ bilaterally.  Sensory examination was 
negative and dorsalis pedis and posterior tibial pulses were 2+ 
bilaterally.  On strength testing the thighs were 4/5 
bilaterally, with 5 being normal.  However the Veteran had 
significantly diminished strength of 2/5 in both legs.  The 
examiner noted the bilateral leg weakness, but did not otherwise 
provide a diagnosis or etiology.  

Subsequent VA records show that the Veteran indicated receiving 
treatment from the University of Michigan for significant 
injuries (pelvic fracture, bilateral lower extremity fractures, 
and traumatic amputation of the right second toe) sustained in a 
motor vehicle accident sometime late 1999 or early 2000.  
However, these records have not been requested and are not 
associated with the claims file.  

Subsequent records from 2007 show that the Veteran underwent 
neurology consultation for worsening lumbar back pain and 
worsening pain in both lower extremities.  He was also bothered 
by involuntary spasms of his right lower extremity and indicated 
that he had lost all motor control of his right lower extremity 
and was confined to a wheelchair.  EMG findings were consistent 
with 

moderate chronic axonal sensorimotor polyneuropathy in the lower 
extremities with evidence of ongoing motor denervation.  The 
examiner noted that the current symptoms were possibly due to 
compression of the thecal sac and exiting nerve roots due to 
progressive bony overgrowth of the lumbar spine.  In May 2007, 
the Veteran underwent a T10/11 and L2/3 decompressive laminectomy 
for worsening leg function with significant right lower extremity 
weakness and more mild left lower extremity weakness.  

Most recently, in 2009, the Veteran underwent VA examinations to 
ascertain the extent of impairment attributable to his service-
connected disabilities with respect to any possible loss of use 
of the right lower extremity.  The examiners essentially 
determined that the Veteran did not have loss of use of the right 
foot and that the service-connected back condition did not affect 
his right foot.  However, these opinions are inadequate for 
evaluation purposes as they were rendered without the benefit of 
review the medical records pertaining to the Veteran's motor 
vehicle accident.  Moreover, there is some indication that the 
Veteran's functional status may be complicated by peripheral 
vascular disease as a result of his diabetes mellitus.  

In this case, the medical evidence suggests fairly substantial 
bilateral leg disability; however, it does not create a clear 
picture as to whether the etiology of the Veteran's 
symptomatology as a whole is attributable to his service-
connected lumbar spine disability and/or diabetes mellitus such 
that his claim for an automobile allowance is warranted.  
Therefore, the case is being remanded for additional examination 
to determine the extent of the Veteran's remaining foot function.  

Also, as previously noted, medical records from the University of 
Michigan pertaining to treatment in 2000 have not been properly 
considered.  See January 2008 VA outpatient treatment record.  As 
these records have not been requested and are not associated with 
the claims file, they should be sought.  When a veteran provides 
enough information to identify and locate relevant records not in 


the custody of a Federal department or agency, VA must make 
reasonable efforts to obtain such records.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release 
of information forms from the Veteran, 
procure any medical records, not already in 
the claims file, pertaining to recent 
treatment or evaluation of his service-
connected lumbar spine disability and 
diabetes mellitus.  All pertinent records 
should be obtained and associated with the 
claims folder.  The Board is particularly 
interested in the medical records from the 
University of Michigan pertaining to the 
treatment that the Veteran received in 
1999-2000 for injuries sustained in a motor 
vehicle accident.  

Document the attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this fact in the claims file.  See 
38 U.S.C.A. § 5103A(b).  

2.  Then schedule the Veteran for an 
appropriate VA examination to determine 
whether he has lost the use of either lower 
extremity as a result of his service-
connected lumbar spine or diabetes mellitus 
disabilities.  The claims folder must be 
made available to the examiner for review, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  

The examiner should specifically comment on 
the actual function remaining in the 
Veteran's feet and whether balance, 
propulsion, etc. could be accomplished 
equally well by an amputation stump with 
prosthesis.  The examiner should also 
report whether the Veteran currently 
experiences ankylosis of one or both knees 
or one or both hips.  If any loss of 
function is due to peripheral neuropathy or 
peripheral vascular disease, the examiner 
should indicate whether these conditions 
are causally related to the Veteran's 
service-connected lumbar spine disability 
or diabetes mellitus in any way.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case and give them an 
appropriate time period in which to 
respond.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


